BETTS, District Judge,
after stating the pleadings in the case, thus proceeded:
The determination of this case depends upon a minute tissue of indirect and inferential evidence spread out before the court in extended statements, verbal and written, elaborated and expounded by counsel with great ability and earnestness. Whichever conclusions may be adopted by the court on the multiplex and very dubious reliability of no inconceivable [inconsiderable] portion of the evidenee¡ there is little probability that the parties will be inclined to receive the decision as a finality in the case, it being, moreover, almost a pioneer in this class of prosecutions. On finishing the study of the cause accordingly. I deemed it excusable to forbear the task of collecting, analyzing and collating the mass of proofs furnished in the suit, and vindicating with exactitude the deductions adopted by the court. The course will rather be to declare with perspicuity the result of my views of the case, as it stands before me, and have it abide the ultimate judgment of the higher courts upon the solidity of the considerations which governed the present determination.
I therefore declare: First, that the statute referred to is positively prohibitory to citizens or residents alike, in the loyal and in-surrectionary states during the existing war, from all intereommercial intercourse and dealing, with a view to reciprocity of gains, or in manifestation of feelings of amity and aid toward each other, either in acts of material support or friendly encouragement to the benefit of the enemy. The property intended to be used to those ends, and the vehicle employed to convey it, gratuitously or for profit, are .alike confiscable, if seized proceeding to effect such purpose. The absolute culpability of the property is independent of all questions of contraband or blockade. If, then, any of the- cargo of the Josie was on its way to be delivered within the rebel states, it would fall within the interdiction of the law, without regard to its intrinsic value or adaptation to belligerent uses, or the degree of progress made in completing the object of the parties concerned in the attempt.
Second. I think there is reasonable ground of suspicion, amounting to prima facie proof,, arising out of the evidence before the court, that the ownership of the vessel itself was. not really and honestly acquired by Eneas, the claimant, nor was it intended that the title should be vested in his name, or that she shoüld be authoritatively controlled by him or any actual loyal owner. This evidence is strengthened by proof of declaration made by Eneas on the subject, by the, appearance of the document exhibited as evi*666dence of his title, and other incidental particulars attendant upon tin* transaction.
Third. I regard the evidence, considered as a totality, as presenting a case of reasonable suspicion that all the goods and property on the vessel when she was arrested had previously been obtained for the use and enjoyment of inhabitants or persons then residing in or belonging to the insur-rectionary states, and was. when seized, proceeding to their use and aid.
Fourth. So, also, in my opinion, the proofs, from a reasonable and grave ground of suspicion and uncontradietion. amount to prima facie evidence that the wagon and harness, the liquors procured and shipped on board the vessel, and other items put in her charge, were severally the property of rebels, and were seized in the act of proceeding to sea to the use and aid of residents in the in-surrectionary states, with the knowledge of the claimant of the vessel, and furthermore, as before suggested, reasonable cause of belief is created by the proofs that the vessel herself is enemy property, or was placed wholly at his use and benefit by means of the transactions connected with her purpose and dispatch on this voyage.
Fifth. In my opinion, the evidence adduced by the claimant does not so obviate the ■ force of the proofs given on the hearing for the libellant, as to prevent its legal effect of exacting the condemnation of both vessel and cargo.
Judgment of condemnation and forfeiture accordingly ordered.